Citation Nr: 0113641	
Decision Date: 05/15/01    Archive Date: 05/23/01

DOCKET NO.  00-05 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than November 19, 
1998, for the award of a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
February 1969.

This appeal arises from a July 1999 rating decision of the 
North Little Rock, Regional Office (RO) that awarded a total 
disability rating based on individual unemployability (TDIU 
rating), effective November 19, 1998.  The veteran disagreed 
with the assigned effective date, and this appeal ensued.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.

2.  The veteran filed a claim seeking a TDIU rating in August 
1996.

3.  At the time of the veteran's TDIU rating claim, service 
connection was in effect for post-traumatic stress disorder 
and residuals of burn scars involving the right forearm, the 
left forearm, and the left lower extremity, with a combined 
disability rating of 70 percent, effective from May 1995.

4.  The first point at which it could be factually 
ascertained that the veteran was precluded from securing and 
retaining substantially gainful employment due to service-
connected disabilities was on Department of Veterans Affairs 
(VA) examination on November 19, 1998.


CONCLUSION OF LAW

An effective date earlier than November 19, 1998, for the 
award of a TDIU rating is not warranted.  38 U.S.C.A. § 5110 
(West 1991); 38 C.F.R. §§ 3.400, 4.16 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was awarded a TDIU rating effective November 11, 
1998, the date of a Department of Veterans Affairs (VA) 
examination that served as the basis for that award.  The 
veteran is seeking an earlier effective date.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991 & Supp. 2000) and 
38 C.F.R. § 3.400 (2000).  Unless specifically provided 
otherwise, the effective date of an award of service 
connection based on an original claim or a claim reopened 
after final adjudication "shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 1991 & Supp. 2000).  See also 38 C.F.R. § 3.400.  

The determination of the effective date of a TDIU rating is 
governed by 38 U.S.C.A. § 5110(b)(2) (West 1991) and 
38 C.F.R. § 3.400(o)(2) (2000).  The statute provides that 
"[t]he effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability occurred, if application is 
received within one year from such date."  See also 
38 C.F.R. § 3.400(o)(2) (2000).  The United States Court of 
Appeals for Veterans Claims has held that "evidence in a 
claimant's file which demonstrates that an increase in 
disability was 'ascertainable' up to one year prior to the 
claimant's submission of a 'claim' for VA compensation should 
be dispositive on the question of an effective date for any 
award that ensues."  Quarles v. Derwinski, 3 Vet. App. 129, 
135 (1992).  Under the terms of section 5110(b)(2), the award 
of an increased rating should be effective either on the date 
of the claim or on some date in the preceding year if it were 
ascertainable that the disability had increased in severity 
during that time.  Scott v. Brown, 7 Vet. App. 184, 189 
(1994).  

However, the Board notes that "38 U.S.C. § 5110(b)(2) and 
38 C.F.R. § 3.400(o)(2) are applicable only where the 
increase precedes the claim (provided also that the claim is 
received within one year after the increase)."  Harper v. 
Brown, 10 Vet. App. 125, 126-27 (1997) (emphasis added).  But 
otherwise, i.e., where the increase does not precede the 
claim, "the general rule applies, and thus, the effective 
date of the . . . claim is governed by the later of the date 
of increase or the date the claim is received."  Id., 10 
Vet. App. at 127 (emphasis added).  Therefore, if the Board 
finds that the increase in disability preceded the filing of 
the TDIU rating claim, then 38 U.S.C.A. § 5110(b) and 
38 C.F.R. § 3.400(o)(2) apply.  But if the Board finds that 
the increase in disability did not precede the filing of the 
TDIU rating claim, then the applicable provisions are 
38 U.S.C.A. § 5110(a) (West 1991) (effective date to be fixed 
in accordance with facts found but not earlier than date of 
claim) and 38 C.F.R. § 3.400(o)(1) (2000) (effective date is 
date of receipt of claim or date entitlement arose, whichever 
is later).  

In this case, the veteran has stated (as recently as his 
representative's January 2001 communication as well as in his 
March 2000 substantive appeal) that he is seeking an 
effective date of August 30, 1996, the date of his claim for 
a TDIU rating.  However, in a July 2000 communication, his 
representative also indicated that the veteran was seeking an 
effective date of May 18, 1995.  

The regulation governing TDIU ratings, 38 C.F.R. § 4.16 
(2000), consists of (1) a schedular component that is based 
on the rating levels assigned to a claimant's various 
service-connected disabilities under VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2000) and (2) a qualitative 
aspect, which takes into consideration the effect of a 
claimant's service-connected disabilities on his 
employability ("unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities").  Here, the veteran met the schedular 
criteria for a TDIU rating, as a 70 percent combined rating 
and 50 percent rating for PTSD were awarded effective in May 
1995.  See 38 C.F.R. § 4.16.  Therefore, the Board need 
examine only the effect of the service-connected disabilities 
on the veteran's employability.

Effective from the time that he filed his TDIU rating claim, 
service connection was in effect for PTSD (evaluated as 50 
percent disabling) and for various residuals of burns to the 
face and ear (10 percent disabling); to the right forearm, 
hands, and anterior surface (10 percent disabling); to the 
right forearm, posterior surface (10 percent disabling); to 
the left forearm (10 percent disabling); and to the left 
lower extremity (10 percent disabling).  Thus, at that time, 
the combined disability evaluation based on these service-
connected disabilities was 70 percent.  (A June 1997 hearing 
officer decision increased a 30 percent rating for PTSD to 50 
percent effective from May 18, 1995, resulting in the 70 
percent combined rating).  

In order to ascertain the earliest possible effective date 
under the relevant provisions, the Board initially turns to 
the evidence that was generated in the year preceding the 
filing of the claim in August 1996.

Slightly before the one year preceding the filing of the TDIU 
rating claim, the veteran sought psychiatric counseling at a 
VA mental hygiene clinic in May 1995 because of work-related 
stress and divorce-related stress.  The diagnosis at that 
time was adjustment disorder with mixed emotional features 
and history of PTSD.  (He had previously been treated two 
years earlier, in May 1993.)  A June 1995 VA medical report 
included a plan to deal with stress, without resort to 
violence or use of substances.  History of PTSD and cocaine 
abuse were noted.  In June 1995, writing to the veteran's 
then employer, a VA clinical psychologist indicated that the 
veteran was not holding up well under the stress of his job 
and that both his emotional and physical health were being 
aggravated by job stress.  The psychologist also supported 
the veteran's request for medical leave from his employment.  
 
The evidence from the one year prior to the filing of the 
TDIU rating claim includes a February 1996 letter from a VA 
psychologist, a VA psychiatrist, and a VA case manager.  They 
could not recommend a return to work; it is noted that the 
letter did not distinguish between the disability 
attributable to the veteran's service-connected PTSD and the 
disability attributable to a non-service-connected diagnosis 
of passive-aggressive personality traits.  It was reported 
that cocaine abuse was in remission and did not appear to be 
affecting his current functioning.  

A March 1996 private psychiatric evaluation was conducted in 
connection with an application for disability retirement.  
The diagnosis at that time was PTSD and a personality 
disorder with paranoid and schizoid traits.  According to the 
examiner, the veteran had a pervasive distrust and 
suspiciousness of others, and the veteran interpreted their 
motives as malevolent.  He was quick to react angrily or to 
counterattack when he believed that his character was being 
attacked.  This situation had placed him in jeopardy in his 
work environment.  Testing revealed significant detachment, 
emotional coldness, and a lack of close friends or contacts.  
The examiner concluded that the veteran was not fit for work 
with the post office.  The examiner also stated that the 
veteran was unable to work around authoritarian figures and 
that he experienced his environment in a paranoid way.  He 
assigned a score of 35 on the Global Assessment of 
Functioning scale (GAF scale).  The score on the GAF scale 
suggested a substantial impact on the veteran's disability, 
but the examination report did not differentiate between the 
degree of disability attributable to the service-connected 
PTSD and that attributable to the non-service-connected 
personality disorder.  

In an April 1996 letter, a United States Postal Service 
occupational health nurse administrator stated that the 
veteran was not medically qualified to perform essential 
functions of his work position.  However, the letter did not 
specify which disability resulted in this functional 
impairment.  Again, this letter could not serve to factually 
ascertain entitlement to a TDIU rating.
 
In May 1996, the veteran underwent a VA examination.  He made 
minimal eye contact during the interview; he was anxious 
throughout the examination and tearful on occasion.  Although 
he was cooperative, the examiner also remarked that he may 
have been minimizing the extent of his problems.  The 
predominant mood was one of significant anxiety, and his 
affect was appropriate to content.  Thought processes and 
associations were logical and tight.  There was no confusion 
or loosening of associations.  The examiner observed no gross 
memory impairments.  The veteran did not complain of 
hallucinations, and there was no delusional behavior during 
the examination.  His insight and judgment were adequate.  
The examiner opined that the veteran was competent for VA 
purposes and not in need of psychiatric hospitalization.  The 
diagnosis was chronic PTSD, but there was no score on the GAF 
scale.  While the sole psychiatric diagnosis on this 
examination was PTSD, the examination report did not discuss 
whether the veteran was precluded from substantially gainful 
employment, and the objective findings and described symptoms 
were not sufficient to warrant a TDIU rating.

According to a July 1996 statement from the veteran's 
treating VA psychiatrist, the veteran had achieved maximum 
improvement of his PTSD and adjustment disorder with mixed 
disturbance of emotions and conduct.  The treating 
psychiatrist also indicated that he could not recommend a 
return to work.  However, once again, there was no 
distinction between the disability attributable to service-
connected PTSD and disability attributable to a non-service-
connected psychiatric condition (adjustment disorder).

Additionally, the veteran's outpatient treatment records from 
the year prior to the filing of his claim for a TDIU rating 
suggest some improvement.  For instance, in November 1995, 
the veteran was upbeat, and he felt benefit from therapeutic 
effects of treatment.  In December 1995, he discussed the 
possibility of returning to work, but he indicated that he 
was not in a hurry to return to work.  He also indicated that 
he had "dabbled in entrepreneurship," such as the ownership 
of some rental property.  In April 1996, he was "doing OK" 
and his mood was more stable.  He had less anger and 
irritability.  On examination, he was pleasant and 
cooperative, but also tense and anxious, albeit appropriate.  
Thus, the outpatient treatment records did not warrant an 
increased rating for PTSD or warrant a TDIU rating.  
Moreover, the veteran's overall disability picture was 
somewhat complicated by substance abuse, such as in June 
1995, when a VA mental hygiene clinic psychologist stated 
that the veteran's cocaine use "could clearly account for 
many of the problems on his job as well as his problematic 
reactions."  

The veteran's medical records from 1996 reflect significant 
psychiatric pathology.  However, none of those records 
indicated that the veteran was precluded by his service-
connected PTSD alone or in conjunction with any other 
service-connected disability from engaging in substantially 
gainful employment, which is a criterion for the assignment 
of a TDIU rating.  See 38 C.F.R. § 4.16.  As was noted in the 
October 1998 Board remand, the evidence of record was 
insufficient "to determine the effect of the service-
connected post-traumatic stress disorder, separate from the 
non-service[-]connected personality disorder, on the 
veteran's ability to secure or follow a substantially gainful 
occupation."  While the 1996 records certainly discussed the 
veteran's employability, they did not distinguish between the 
disability attributable to the service-connected and to the 
non-service-connected conditions. 

The earliest point at which it could be factually ascertained 
that the veteran was unable to secure or retain substantially 
gainful employment as a result of service-connected 
disabilities was the November 1998 VA examination.  That 
examination included a mental status interview and review of 
the claims folder.  The difficulty in separating symptoms due 
to PTSD and other factors was discussed.  The examiner 
established that GAF would be 35 for PTSD.  It was clear from 
this examination report that PTSD was a major factor, if not 
the only factor, resulting in the veteran's unemployability 
status.  Therefore, the Board must deny the claim for an 
earlier effective date for the TDIU rating.  See Harper, 10 
Vet. App. at 126-27.

Hence, as there is no evidence to factually ascertain that 
service-connected disabilities precluded employability prior 
to the November 1998 examination, an earlier effective date 
for the award of a TDIU rating is not for application.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  The Board is 
bound by the applicable law and regulations of the 
Department.  38 U.S.C.A. § 7104(c) (West 1991).  Where the 
law and not the evidence is dispositive of the issue before 
the Board, as in this case, the claim is denied because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Accordingly, the appeal as to this issue must fail.

Finally, the Board finds that notwithstanding the recent 
amendments to the law enacted by the Veterans Claims 
Assistance Act of 2000, no undue prejudice to the appellant 
is evident by a disposition by the Board herein, as the 
amended provisions of the Act specifically provide that VA is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance will aid in 
substantiating the claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 
(2000) (to be codified as amended at 38 U.S.C. § 5103).  For 
the reasons set forth above, the Board has found that the 
appellant's claim lacks legal merit under the law and 
therefore, there is no reasonable possibility that further 
assistance or development of the claim at the RO-level will 
result in a grant of the benefits sought.  

In any event, VA has substantially complied with the duty to 
assist and the duty to notify provisions of the VCAA.  The RO 
provided the veteran with a statement of the case in March 
2000 that examined the applicable legal provisions and that 
discussed the veteran's claim in the context of those 
provisions.  The notice and communication from the RO to the 
veteran informed the veteran of the applicable laws and 
regulations and of the evidence needed to substantiate his 
claims.  Having been informed of the applicable laws and 
regulations as well as the evidence needed and having been 
provided the fullest degree of assistance (which included 
acquisition of all available treatment records), the veteran 
would not be prejudiced by issuance of a decision without 
affording him an opportunity to respond to the general 
provisions of the VCAA.  See Bernard, supra.  Therefore, a 
remand under the VCAA is not necessary.


ORDER

A claim for an effective date earlier than November 19, 1998, 
for the award of a total disability rating based on 
individual unemployability is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

